Exhibit 10.37

FIRST AMENDMENT AND ADDENDEUM

This FIRST AMENDMENT AND ADDENDEUM dated as of February 13, 2013, (the
“Amendment”) is between inContact, Inc., a Delaware corporation, (the “Company”)
and Enterprise Networks Holdings, Inc., a Delaware corporation (“Investor”).

WHEREAS, the Company and Investor are all of the parties to that certain
Investor Rights Agreement dated as of June 14, 2011 (the “IRA”) (capitalized
terms used herein and not otherwise defined shall have the meaning ascribed to
such terms in the IRA);

WHEREAS, concurrently with the execution of the IRA the Company and Investor
entered into a Common Stock Purchase Agreement pursuant to which the Investor
purchased from the Company 7,188,442 shares of Company Stock, of which the
Investor still owns 6,888,442 shares as of the date of this Amendment (the
“Investor Shares”);

WHEREAS, concurrently with the execution of the IRA the Company entered into the
Master Reseller Agreement between the Company and Siemens Enterprise
Communications, Inc., an Affiliate of Investor, dated as of June 14, 2011 (the
“MRA”), which provides for Siemens Enterprise Communications, Inc.
(“Enterprises”) to meet certain minimum purchase commitments by Enterprises from
the Company;

WHEREAS, Investor and Enterprises have requested that the MRA be amended to
modify the amount and timing of the guaranteed payments, allow for a portion of
the guaranteed payments to be paid with Investor Shares, and make other changes
in Addendum 1 to the MRA of even date herewith (the “MRA Amendment”); and

WHEREAS, the Company is willing to enter into the MRA Amendment in consideration
of Investor entering into this Amendment for the purpose of modifying and
amending the Transaction Documents as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:

1. Changes to the IRA.

(a) Section 2.2(b) of the IRA is hereby amended by deleting all of
Section 2.2(b) and inserting the following in lieu thereof:

(b) The Company shall provide Investor 20 Business Days prior written notice
(or, if such notice period is not practicable under the circumstances, such
reasonable prior written notice as is practicable) of any proposed issuance
subject to this Section 2.2. Investor shall provide, or cause to be provided, to
the Company written notice of its election to purchase securities pursuant to
this Section 2.2 within 10 days after such notice from the Company, and if such
notice is not provided within 10 days after such



--------------------------------------------------------------------------------

notice from the Company, Investor shall be deemed to have waived any right to
participate in the issuance of the Voting Securities that is the subject of the
notice given by the Company to Investor. If the Company has provided Investor
with at least 20 Business Days prior written notice of such proposed issuance,
Investor shall purchase the securities that Investor has elected to purchase
concurrently with the related issuance of such securities by the Company. If the
Company has provided Investor with less than 20 Business Days prior written
notice of such proposed issuance, Investor shall purchase the securities that
Investor has elected to purchase 20 Business Days following such notice (or such
lesser time as Investor may agree).

(b) The Company and Investor agree to the addition of a new lock-up pertaining
to the Investor Shares, which will be added as new Section 3.4 of the IRA and
read as follows:

Section 3.4 Second Lockup. From the date of the First Amendment and Addendum
dated February 13, 2013 through May 15, 2013, without the prior approval of the
Board, Investor shall not, nor shall Investor permit any of its Affiliates to,
Transfer any of the Shares. The foregoing notwithstanding, no approval of the
Board shall be required for the Transfer to the Company of Shares to make
payment to the Company of the minimum purchase commitment of Enterprises under
Section 14.8 of the MRA as amended by the MRA Amendment.

2. Resolution of Conflicts. If there is any conflict or inconsistency between
the original terms of a Transaction Document and the modifications to that
Transaction Document made in this Amendment, the modifications set forth in this
Amendment shall govern and any conflicting or inconsistent original term shall
be amended and modified in all respects necessary to effectuate the amended or
modified terms of the Transaction Document set forth herein.

[The next page is the signature page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment and
Addendum as of the date first written above.

 

INCONTACT, INC. By:  

 

 

Name: Gregory S. Ayers

Title: Chief Financial Officer

ENTERPRISE NETWORKS HOLDINGS, INC. By:  

 

 

Name: Stephen Juge

Title: President

 

3